Title: To Alexander Hamilton from Archibald Mercer, 30 April 1792
From: Mercer, Archibald
To: Hamilton, Alexander



Sir
Millstone [New Jersey] April 30 1792

I am requested to acknowledge rect. of your favour of 14th Inst. to the Governor and Directors of the Society for establishing useful Manufactories.
It is with pleasure I inform you that your observations in general conincide with the opinion of the board of Directors, and that they will esteem as a favour any communication you may be disposed to favour them with from time to time.
It is with regret I inform you the affairs of the Society are as much deranged as they well can be. At present we can only count upon 70,000 Dols in Deferred Stock transferred on the Books of Cochrans Office in the Name of the Society at 14/ in the pound, and this was not done until some time after the Loan, the propriety of which I leave you to Judge as the money was all wanted; the residue of the first payment except some necessary advances we consider in Jeopardy, tho measures have been taken to secure about Eleven Thousand pounds Stg committed to Mr Duhurst for the purpose of procureing plain cotton linens to begin the printing business. Should that Money, or the proceeds be safe, I have no doubt the business may soon be put in Train with more promising prospects, and at all events, if we have men of clear integrity to conduct the business in future the institution may yet flourish. A special meeting of the Board of Directors is called to meet at New Ark the 15th of May, as the Permanent seat of the Manufactory is then to be fixed on, and the principal officers of the institution appointed and their duties regulated. It is the wish of all the directors that you attend the meeting, as every thing depends upon a good beginning. For my part I confess myself perfectly ignorant of every duty relating to the Manufactoring business. As it is a favourite design of yours, you have no doubt considered the subject and as we all have a full confidence in you your presence will be absolutely necessary.
I have the Honour to be sir   Your obt Hume Servt
Archibald Mercer D. Govr.S U M
Alexander Hamilton Esq
